           Case 2:19-cv-00420-DB Document 15 Filed 06/16/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

AUNDREA S. BROOKS,
                                                     ORDER ADOPTING REPORT AND
                       Plaintiff,                    RECOMMENDATION
v.
                                                     Case No. 2:19-cv-00420-DB-JCB
STATE OF UTAH,

                       Defendant.                    District Judge Dee Benson



       Before the court is the Report and Recommendation issued by Magistrate Judge Paul M.

Warner on April 28, 2020, recommending that the court dismiss this action for Plaintiff’s failure

to comply with the court’s order to file an amended complaint. (Dkt. No. 12; see also Dkt. No.

10.) The court has attempted to provide Plaintiff a notification of the right to file objections to

the Report and Recommendation within 14 days of service pursuant to 28 U.S.C. § 636 and Fed.

R. Civ. P. 72. Plaintiff is currently listed as having “No Address.” Plaintiff’s Complaint lists an

address, but previous attempts to provide notice to Plaintiff via “Aundrea S. Brooks, GENERAL

DELIVERY, Salt Lake City, Utah, 84101” have been returned as “Unclaimed.” As of the date of

this Order, Plaintiff has failed to file any objection to the Report and Recommendation.

       De novo review of all materials, including the record that was before the magistrate judge

and the reasoning set forth in the Report and Recommendation has been completed. The analysis

and conclusion of Magistrate Judge Warner are correct, and the Report and Recommendation

will be adopted.
          Case 2:19-cv-00420-DB Document 15 Filed 06/16/20 Page 2 of 2



       Accordingly, it is hereby ORDERED that the Report and Recommendation (Dkt. No. 12)

is ADOPTED. This case is hereby DISMISSED under the authority of the IFP Statute. See 28

U.S.C. § 1915(e)(2)(B)(ii).

       IT IS SO ORDERED.

               DATED this 15th day of June, 2020.

                                           BY THE COURT:




                                           DEE BENSON
                                           United States District Judge
